Citation Nr: 1130076	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable disability rating for tension headaches.

6.  Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  

The claims for service connection for GERD and increased ratings for headaches and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been shown to have tinea pedis.

2.  At no time during the current appeal period has the Veteran been shown to have a chronic disability of either knee.


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  A chronic disability of either knee was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in October 2006, the RO informed the Veteran of the information and evidence necessary to substantiate his tinea pedis and bilateral knee claims, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in December 2006 and November 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis - Tinea Pedis and Bilateral Knee Disabilities

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the instant appeal, the Veteran is seeking service connection for tinea pedis and bilateral knee disabilities that he contends began in service.  However, the primary impediment to a grant of service connection here is the absence of medical evidence of a current disability.  In this case, the greater weight of the medical evidence indicates that the Veteran does not currently have tinea pedis or chronic disabilities involving either knee.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Here, service treatment records (STRs) show that the Veteran made no specific knee complaints during service, and none are documented.  However, these records do show he was treated for an episode of tinea cruris in 1986 and for tinea pedis and onychomycosis in April 2005.  He was treated for dermatitis on both legs in July 2005.  

At a June 2006 VA pre-discharge examination the Veteran gave a history of toenail fungus in 1995 and 2005 that was treated with Lamisil.  At the examination, he did not have athelete's foot, but still had right big toenail thickening with grayish discoloration along the side and onychomycosis of the right great toenail.  Examination of his skin was normal with no evidence of rash.  The clinical impression was onychomycosis of the Veteran's right great toenail, but no current tinea pedis.  

The Veteran also complained of intermittent pain and a grinding noise in both knees.  He denied a history of trauma.  He was able to walk without external aids or limp.  He had no complaints of localized pain about the medial or lateral compartment of the left or right knee.  Examination was negative for swelling, edema, or crepitus bilaterally.  On the right side the patellofemoral joint was 1+ by palpation and the left knee had definite 1+ femoropatellar joint crepitus by palpation.  Range of motion was normal at 0 to 130 degrees and muscle power was normal at 5/5 at the quadriceps.  Although the examiner diagnosed chondromalacia of both knees, this finding was not confirmed by X-ray evidence.

Following service discharge the Veteran underwent a VA general medical examination in December 2006.  He gave a history of several episodes of athelete's foot while in the military with the last episode 8 months prior.  The episodes occur twice a year, lasting about two weeks at a time and treated with Tinactin cream.  His main symptoms were burning, itching, and peeling of the skin in the interdigital areas in all the digits of both feet.  Occasionally there was some bleeding as well.  At the time of the examination, the Veteran was asymptomatic.  Examination of the skin was normal with no scars, burns, or moles.  The clinical impression was onychomycosis of the right great toe (which is now service connected) and a history of tinea pedis with no active symptoms or complaints and no objective findings or disease found.  

The Veteran also continued to complain of chronic bilateral knee pain that lasted 1-2 hours and subsided on its own.  He also complained that his knees become stiff, swollen, hot, and occasionally give out.  He reported locking, fatigability, and lack of endurance, but denied weakness or redness.  He did not require any assistive devices.  There was no history of injury or surgery and no periods of dislocation, subluxation, or inflammatory arthritis.  On examination the Veteran had normal posture on standing and sitting.  He also had normal gait with no incoordination, broad base,  or instability.  He was able to tandem walk, heel-toe walk, and squat.  Romberg's sign was negative.  Range of motion testing revealed flexion to 130 degrees and extension to -2 degrees on both sides with no change against gravity or resistance.  There were no complaints of pain and range of motion was not additionally limited by fatigue, weakness, incoordination, lack of endurance, or repetitive use.  There was no evidence of edema, effusion, instability, weakness, redness, heat, scars, abnormal movements, or guarding.  There was no evidence of ankylosis or inflammatory arthritis and both knees were stable.  A bone scan failed to show any abnormality of the knees including degenerative joint disease.  The diagnosis was history of bilateral knee pain with no objective findings or disease found.  

The Board has also given careful consideration to a March 2008 private medical opinion, which appears to be based, in part, on a review of service records as well as the Veteran's various musculoskeletal complaints including foot and knee pain.  The examiner concluded that it was likely that military service had caused some, if not all, of the Veteran's complaints and certainly would have exacerbated any orthopedic conditions.  However, the Board finds that this opinion is considerably weakened by the fact the examiner did not address the lack of documented complaints of knee pain or injury during service.  Nor did the examiner provide diagnoses of tinea pedis or of a chronic knee disability.  Moreover, the opinion is somewhat cursory in that no rationale was given, and it was not accompanied by any clinical findings in support.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of a physician to provide a basis for his or her opinion affects the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

During VA examination in November 2008, the examiner reviewed the claims file in its entirety, including the March 2008 private medical opinion.  The Veteran reiterated his history of knee problems during military service.  He did not recall any specific injuries, but believed that he developed joint problems as a result of spending 14 of his 22 years of active duty on board a metal Navy ship.  He complained of knee pain of 4-5 occurring intermittently, accompanied by stiffness, fatigability, lack of endurance, giving way, and locking.  Precipitating factors included the weather and strenuous exercise/ activities.  He takes Tylenol or over-the-counter aspirin as needed and wears an elastic knee based on occasion.  The examiner referred to an in-service respiratory questionnaire dated in November 2001 in which the Veteran denied any difficulty with bending or squatting.  There was also profile note for light duty dated in December 2004, which limited prolonged standing greater than 30 minutes, but did not give the reason for the restriction.  The Veteran stated that he continued to have occasional knee pain throughout his military service and since his discharge.  He stated that his private physician looked at his knee and other joints, but those medical records are not available.

Examination of the knees was negative for swelling, redness, or heat.  Testing of the anterior drawer, varus/valgus, and patellar compression were all negative.  There was no patellar laxity and with McMurray testing, range of motion was full, but the left knee made a loud crackling noise.  Extension of both knees was s to 0 degrees without pain or flare-ups on 3 repetitions of motion.  Flexion of the right knee was to 120 degrees actively and 138 degrees passively without pain or flare-ups after 3 repetitions.  The left knee flexed actively to 130 degrees and passively to 140 degrees without pain or flare-ups with 3 repetitions of motion.  X-rays showed no evidence of right or left knee degenerative joint disease.  The clinical impression was normal knee examination.  The examiner concluded that, as the examination was normal, he could not opine as to whether any currently diagnosed condition was likely related to the knee pain/chondromalacia noted at the pre-discharge examination, without resorting to speculation.  

In this case, the medical evidence indicates that the Veteran does not currently have chronic disabilities involving either knee.  His complaints made during VA examinations were not substantiated by the objective findings reported, which essentially showed no current evidence of any bilateral knee disabilities to account for the symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  While pain is the type of symptom capable of lay observation, pain alone does not, in and of itself, constitute a disability for which service connection may be granted when there is no sufficient factual showing that the pain derives from an in-service injury or disease.  In other words, the record is devoid of objective clinical confirmation that he suffers from an actual knee disability.  

Likewise with regard to the Veteran's history of tinea pedis, the Board does not dispute that he may experience recurring symptomatology, however there is no objective clinical confirmation that he currently suffers from permanent residuals related to the in-service episodes and his service history alone cannot satisfy that criteria.  Sanchez-Benitez supra.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Moreover, the Veteran was provided a VA examination in 2006, and the examiner found no objective clinical evidence of tinea pedis.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The current claim, however, is distinguishable.  Although the 2006 pre-discharge examination report reflects a diagnosis of chondromalacia, this was not based on review of X-ray images of the knees.  In fact that finding has not been identified again since and instead been contradicted by subsequent radiographic testing which was negative for evidence of any abnormalities.  See January 2007 bone scan and November 2008 X-ray examination of the knees.  This is not a case where the Veteran was diagnosed with chronic knee disabilities that resolved prior to the adjudication of his appeal.  Rather, unlike McClain, the Veteran's subjective symptomatology did not amount to actual chronic knee disabilities.  

Because there was no current tinea pedis or bilateral knee disabilities at any time since the claim was filed, and there remains no current tinea pedis or bilateral knee disabilities, no valid claim for service connection for either disability exists.  Based on this evidentiary posture, service connection cannot be awarded.  

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed the claimed disabilities as a result of service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe pain and skin rashes.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, his contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The VA examination reports currently contained within the claims file do not establish current tinea pedis or chronic disabilities manifested by bilateral knee pain.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by these factors.  See Jandreau supra & Buchanan supra.  

The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran's complaints were considered by a medical professional, who nevertheless affirmatively found the absence of a current disability.  The probative value of the Veteran's implied or explicit assertions that his symptoms amount to a disability are greatly outweighed by that of the VA examiners.

Accordingly, for these reasons, the preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).
ORDER

Service connection for tinea pedis is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.


REMAND

The Veteran is seeking service connection for GERD, and the Board finds that the competent medical evidence of record is insufficient to decide the claim.  Thus, further evidentiary development is needed.  

A June 2006 VA pre-discharge examination report shows that the Veteran gave a history of heartburn since 1999, which he treats with Rolaids and Maalox as needed.  The clinical impression was severe heartburn by history.  Six months later, in December 2006, the Veteran underwent a VA general medical examination.  At that time, the examiner noted that there was no mention of heartburn or diagnosed GERD in service treatment records.  In addition, the Veteran currently denied any symptoms pertaining to GERD.  A diagnosis of GERD was not made.

During VA examination in November 2008, the Veteran reported having acid reflux or regurgitation about every two weeks for which he takes over-the-counter Prilosec as needed.  The diagnosis was GERD by history.  The examiner noted that, while the Veteran gave a subjective history of reflux, there was no evidence in service treatment records to document this condition and that, therefore, it would be speculative to say whether it is related to military service.  

The Board is of the opinion that the Veteran should be afforded an appropriate VA examination to determine the etiology of any current GERD found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, in a May 2011 statement, the Veteran's representative asserted that because the Veteran last underwent a VA examination for his service-connected headaches and IBS disabilities in 2006, the examination report was too dated to properly be considered contemporaneous.  The Board has considered the contentions set forth by the representative, but respectfully disagrees as review of the record reveals the Veteran's service-connected headaches and IBS were examined by VA as recently as 2008.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (The mere passage of time, alone, is not sufficient to trigger a remand for another examination).  

In any event, however, the Veteran contends that these service-connected disabilities have recently worsened.  Thus, to ensure that the record reflects the current severity of the Veteran's conditions, the Board finds that more contemporaneous examinations are needed to properly evaluate the service-connected disabilities under consideration.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination should include a review of the claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in 2008.  

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The Board notes the possible existence of records in the possession of the Veteran's private physician J. Brown, D.O., which have not been associated with the claims file and which appear to be relevant to the current claims.  See March 2008 private medical opinion.  As such, the Veteran should be afforded medical release forms so as to permit the AMC/RO to obtain all outstanding treatment records.

Also, the Veteran is appealing the original assignment of the disability ratings for his service-connected disabilities following the award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Given the foregoing, the disability evaluations  must be considered from 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment or evaluation the Veteran has undergone for GERD as well as treatment of his service-connected headaches and IBS disabilities.  The Board is particularly interested in any pertinent treatment provided by private physician, J. Brown, D.O.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of any GERD found to be present and to determine the current degree of disability of his service-connected IBS.  The claims folder must be made available to the examiner(s) for review of the case, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

With regard to the claim for GERD:

Based on the examination and review of the record, the examiner should set forth whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of 50 percent), or unlikely (i.e., a probability of less than 50 percent) that any diagnosed GERD had its clinical onset in service or is otherwise related to the Veteran's active duty.  

With regard to the service-connected IBS:

The examiner should identify and discuss all current manifestations of the Veteran's service-connected IBS.  He/she is asked to provide an opinion as to whether the IBS results in severe disability, to include diarrhea, alternating diarrhea and constipation, and more or less constant abdominal distress.

The examiner should also address the effect, if any, of the Veteran's IBS has, if any, on the Veteran's employment and daily life.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the current severity of his service-connected headaches.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

The examiner should discuss the frequency of any completely prostrating, and/or prolonged, headache attacks that the Veteran experiences.  He/she should also discuss the effect, if any, that the Veteran's headaches have on his employability and daily life.  

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection for GERD and for increased ratings for the service-connected tension headaches and IBS.  If any of these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


